DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US 2016/0074098) in view of Anderson (US 8,663,222).
Regarding claims 1, 3, 4, 6, 8 and 9, Kappus can be considered a generic surgical forceps device with an end effector having a first jaw member that is received into a channel defined by raised sidewalls of a proximal flange of a second jaw member (figures 2A-B and paragraph [0043]). The channel is understood to “receive” the entire proximal portion of the first jaw member. The distal end of the channel is open (fig. 2A) and there is a pivot pin engaged with the sidewalls to pivotally engage the jaw members (not numbered, see dot vertically below element number 114 in fig 2A). Kappus does not disclose that a proximal portion of the first jaw member includes a cutting edge facing away from the second jaw member. However, external cutters are common in the forceps are and Applicant has not disclosed that using such a cutting edge, or positing the cutting edge at the proximal end of a jaw, produces an unexpected result. Anderson discloses a surgical forceps device and discloses multiple embodiments of external cutters (each of which have a cutting edge by definition), figure 6 shows the external cutter on a lateral side of a jaw, figure 7 shows the external cutter on a distal side of a jaw and figure 9 shows the external cutter on a side of a jaw opposite the other jaw. Together these are understood to be a teaching both that the use of external cutters is common in the art and that the level of ordinary skill in the art includes the placement of a cutter anywhere on the first jaw where it would be useful to cut tissue. Anderson further teaches the external cutter has a benefit distinct from an internal cutter (i.e. allowing tissue to be cut by movement of the jaws through tissue, not merely the tissue “scissored” by the jaws, see e.g. the summary of the invention). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kappus to have a dynamic cutting edge as taught by Anderson anywhere along the length of the first jaw, including at least part of the portion of the first jaw received by the channel, that would produce the predictable result of allowing a user to cut tissue with external electrodes. The cutting edge at least on the proximal portion of the first jaw in the device of Kappus-Anderson is also “received” in the channel which “receives” the first jaw itself (of which the cutting edge is a part) and is exposed by movement of the jaws away from each other.

Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus and Anderson, further in view of Garrison (US 2013/0103030).
Regarding claims 2, 5, 7 and 10, the device of Kappus-Anderson does not disclose the cutting edge is a sharp edge which extends higher than a distal portion of the first jaw. However, it is well-established that electrical and mechanical cutters are functionally equivalent (MPEP 2144.06), as taught, for example, by Garrison ([0047]). Therefore, before the application was filed, it would have been obvious to provide the cutting edge of Kappus-Anderson using any commonly known cutting mechanism, including a sharp edge as taught by Garrison, that would produce the predictable result of cutting tissue. A sharp edge must necessarily be higher than the surface on which it resides if it is to be useful for cutting. It is noted that the claim language does not require the sharp edge to be, for example, at or under the surface of the flange sidewalls.  The breadth of the term “receive” is understood to require that only a part of the “cutting edge,” including any element that could reasonable be considered part of a cutting edge, reside in the channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching that electrodes can be positioned anywhere along the length of forceps jaws, see paragraph [0097] of US 2011/0112569 to Friedman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794